*477
On Remand from the Alabama Supreme Court

BASCHAB, Judge.
On November 1, 1996, we remanded this ease for a new trial based on Dawson’s allegation of juror misconduct. In that original opinion, we also held that the appellant’s allegation that he was denied the right to a speedy trial was without merit. See Dawson v. State, 710 So.2d 467 (Ala.Cr.App.1996). The Alabama Supreme Court granted the State’s petition for certiorari review on the issue of juror misconduct. That court reversed our judgment on that issue, holding that, although the juror had improperly viewed the crime scene, a new trial was not warranted. It then remanded the case to this court for action consistent with its holding. Dawson v. State, 710 So.2d 472 (Ala. 1997).
We addressed the appellant’s arguments concerning the speedy trial issues in our original opinion. Our holding that the appellant’s right to a speedy trial was not violated was not affected by the supreme court’s opinion.
Therefore, the judgment of the trial court is affirmed.
AFFIRMED.
All judges concur.